UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 29, 2007 MORGAN STANLEY CAPITAL I INC., (as depositor under the Pooling and Servicing Agreement, dated as of May 1, 2007, providing for the issuance of the Morgan Stanley Mortgage Loan Trust 2007-8XS, Mortgage Pass-Through Certificates, Series 2007-8XS). MORGAN STANLEY CAPITAL I INC. (Exact name of registrant as specified in charter) Delaware 333-130684 13-3291626 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1585 Broadway, 2nd Floor – New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212)761-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 14e-4(c) under the Exchange Act(17 CFR240.14e-4(c)) Item 8.01.Other Events. Pursuant to Rule 424(b)(5) under the Securities Act of 1933, as amended, concurrently with, or subsequent to, the filing of this Current Report on Form 8-K (the “Form 8-K”), Morgan Stanley Capital I Inc. (the “Company”) is filing a prospectus and a prospectus supplement with the Securities and Exchange Commission (the “Commission”) relating to its Mortgage Loan Trust 2007-8XS, Mortgage Pass-Through Certificates, Series 2007-8XS (the “Certificates”). Incorporation of Certain Documents by Reference In connection with the issuance of the Certificates, the Company is filing herewith the consent of PricewaterhouseCoopers LLP (“PwC”), an independent registered public accounting firm of MBIA Insurance Corporation, to being named as “experts” and the incorporation by reference of their report in the prospectus supplement relating to the issuance of the Certificates.The consent of PwC is attached hereto as Exhibit 23.1. The consolidated financial statements of MBIA Insurance Corporation included in Exhibit 99 in MBIA Inc.’s Annual Report on Form 10-K for the year ended December 31, 2006, filed on March 1, 2007 are incorporated by reference in the prospectus supplement relating to the Company’s Certificates, and have been incorporated into the prospectus supplement in reliance on the report of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in accounting and auditing. 2 Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits: 23.1 Consent of PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm of MBIA Insurance Corporation 3 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MORGAN STANLEY CAPITAL I, INC. By: /s/ Valerie Kay Name Valerie Kay TitleExecutive Director Dated:May 29, 2007 4 Exhibit Index Exhibit No.Description 23.1 Consent of PricewaterhouseCoopers LLP, Independent Registered Public Accounting Firm of MBIA Insurance Corporation 5
